DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/28/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,749,341. Please see the chart below for comparison between the present patent application and the U.S. Patent.

Present Patent Application
U.S. Patent No. 10,749,341
1. A high voltage power grid comprising:
1. A high voltage power grid comprising:
transmission lines to transport power at high voltage from power generators to
sub-stations;
transmission lines to transport power at high voltage from power generators to sub-stations;
a plurality of impedance injection modules, each impedance injection module coupled to and collectively distributed along the transmission lines, and having a sensor to monitor the transmission line to which the impedance injection module is coupled;
a plurality of impedance injection modules, each impedance injection module coupled to and collectively distributed along the transmission lines, and having a sensor to monitor the transmission line to which the impedance injection module is coupled;
a plurality of local intelligence centers coupled to the impedance injection modules configured to
a plurality of local intelligence centers, at least one local intelligence center being in communication with each impedance injection module; and
communicate with a supervisory utility to receive control instructions for control of the power generators, the substations and the impedance injection modules,
a supervisory utility configured to communicate with the power generators, the substations and the local intelligence centers;

collectively and interactively, with the impedance injection modules, control and monitor the transmission lines, and
wherein the supervisory utility, the local intelligence centers, and the impedance injection modules collectively
and interactively control and monitor the high voltage power grid in a hierarchical manner;
coordinate a response to disturbances on the transmission lines;
wherein one or more of the local intelligence centers coordinate a response to disturbances on the high
voltage power grid, and the impedance injection modules respond locally to reduce the disturbances on the high voltage power grid in accordance with the response;
wherein the impedance injection modules respond locally to prevent or limit the disturbances on the transmission lines, and at least one local intelligence center is in communication with each impedance injection module.
wherein the supervisory utility provides control instructions for local and global control of the high voltage power grid in order to achieve system goals set for the high voltage power grid.


Although the claims at issue are not identical, they are not patentably distinct from each other because both the present patent application and U.S. Patent No. 10,749,341 coordinate a response to disturbances on transmission lines/high voltage power grids in order to prevent or limit disturbances (or achieve system goals set for) on the transmission lines/power grids. Accordingly, the claims present in the present patent application and the U.S. Patent are not patentably distinct.

Allowable Subject Matter
Claims 1-22 would be in allowable with resolution to the above Double Patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Brown whose telephone number is (571)272-5932.  The examiner can normally be reached Monday-Thursday from 5:30am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached at (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael J Brown/
Primary Examiner, Art Unit 2115